Beck, P. J.
Walter Wooten brought his petition for habeas corpus against D. L. Evans, sheriff of Jeff Davis County, alleging that he is being illegally restrained of his liberty by the defendant; that the cause of the restraint is under an alleged sentence passed upon his conviction for the offense of seduction; and that the conviction and sentence were illegal and void, because the indictment under which he was tried did not charge any crime. The judge to whom this petition was presented refused to issue the writ.
The indictment under which the defendant was tried and convicted, and upon which the sentence now attacked as illegal is based, charges Walter Wooten, the petitioner, with the offense of seduction, and alleges that he “did by persuasion and promise of marriage seduce [the woman alleged to have been seduced], a virtuous unmarried female, and induce her to yield to his lustful embraces, and allow him, the said Walter Wooten, to have *41carnal knowledge of her.” It is not contended that the indictment in other respects was not full, complete, and regular; but it is insisted that in order to charge a crime it should have been alleged in the indictment that the .persuasion and promise of marriage were false and fraudulent, and therefore the allegations were insufficient to charge the offense of seduction.
The indictment was sufficient. We have no doubts on the question. The conviction stands.

Judgment affirmed.'


All the Justices concur, except Gilbert, J., absent on account of sickness.